Title: To Benjamin Franklin from La Lande & Fynje, 7 May 1781
From: La Lande & Fynje, De
To: Franklin, Benjamin



Sir!
Amsterdam the 7th. May 1781
The flattering ourselves, that our Name is not entirely Unknown to You as we have the pleasure to be acquainted with Mr. Adams, Mr Searl, and very intimately with Mr. Dumas emboldens us to take the Liberty of adressing ourselves directly to you on the following Subject— We have this day Received a Letter from our freinds at St. Eustatia, in which they Mention to have Sent us the undermentioned bills on the Commissioners of the United States, by the fleet that Sailed a few days ago from St. Eustatia, before the Capture of that Island, and as these Bills are undoubtedly fallen into the hands of the Enemy, We earnestly Beg of you to stop the payment of those Bills, Should our hand be Conterfeited and they presented for payment; and We further prey that as the Like may happen again; as We often Receive those bills with American Vessels, that you would be kind enough, to take Notice of our hand Writing, and also, that all the Bills We Send for payment are always Endorsed to Messrs. Sellonf & Co. Bankers at Paris.—
We Should deem ourselves happy, if We could be any Ways usefull to the American Cause to which We are Strenuously attached, and to be able to Convince You of the Sincerity the esteem and Regard, with which We Subscribe Ourselves Your Excellencÿ’s Most devoted humb Servts.
DE LA Lande & FYNJE


Notice of ten Bills drawn by F. Hopkinson Treasr. of Loans on the Commissioner or Commissioners of the United States of America at Paris, fallen into the hands of the Enemy.— All dated in Octob. Novemb. & Decemb. 1780. and endorsed to us, by Benjamine Harbeson, or Ths. Wallace & J. Smith



No. 33.
doll.
200.


121.
...
120.


122.
...
120.


173
...
60.


233
...
60.


560
...
300.


892
...
12.


944
...
18.


2477
...
30.


2721
...
  18.



Dollrs
938 


DE LA Lande & FYNJE
To his Excellency Benjamin Franklin &c &c &c at Passy

 
Addressed: To / his Excellency / Benjamin Franklin / Minister Plenipotentiary / of the United States / Paris
